Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (No. 333-156130) on Form S-8 of Potlatch of our report dated June 28, 2017, with respect to the statements of net assets available for benefits of Potlatch Hourly 401(k) Plan, as of December 31, 2016 and 2015, the related statements of changes in net assets available for benefits for the years then ended, and the related supplemental information as of December 31, 2016, appearing in this Annual Report (Form 11-K) of Potlatch Hourly 401(k) Plan. /s/ Moss Adams LLP Spokane, Washington
